In an action to recover for the wrongful death of plaintiffs’ decedent as the result of his being struck by defendant’s motor truck while crossing a street, order granting defendant’s motion to vacate a stipulation modified by conditioning the vacatur upon the submission by defendant, on five days’ notice, to the examination required by the notice of examination served by the plaintiffs on April 16, 1934. As so modified, the order is affirmed, without costs. No opinion. Lazansky, P. J., Young, Carswell, Davis and Johnston, JJ., concur.